DETAILED ACTION
This is the first action on the merits. Claims 1-28 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/12/2020 and 06/02/2021 have been considered by the examiner, except where lined through.
Non-Patent Literature Document cite no. 3 on the IDS filed 11/12/2020 has been lined through as the supplied link does not or may no longer work. The examiner understands that the link may have been intended to be identical to the link provided in Non-Patent Literature Document cite no. 1, which has been considered by the examiner.

Specification
The disclosure is objected to because of the following minor informalities:
In paragraph [0029], “The computing device 12” appears as if it should instead read “The computing device 22” to match the rest of the specification and drawings;
In paragraph [0040], “(from camera 16 and other sensors 16)” appears as if it should read “(from camera 18 and other sensors 16)” to match the rest of the specification and drawings;
In paragraph [0092], “(e.g., determined by reachability analyzer 5206)” appears as if it should read “(e.g., determined by reachability analyzer 526)” to match the rest of the specification and drawings.


Claim Objections
Claims 18 and 19 are objected to because of the following informalities:
Claim 18 is missing a period;
In claim 19, “correlate the spatial coordinate frame the sensed fiducials” appears as if it should read “correlate the spatial coordinate frame for the sensed fiducials” or equivalent.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “the at least one sensor” and “the vehicle”; there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the vehicle”; there is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation “the vehicle”; there is insufficient antecedent basis for this limitation in the claim.
Because the limitations lack antecedent basis, it is unclear what structure would constitute “the at least one sensor” or “the vehicle” for these claims. Therefore, the claimed subject matter is indefinite and the claims are rejected under 35 U.S.C. 112(b).
For the purpose of examination, “the at least one sensor” is considered to be any at least one sensor, and “the vehicle” is considered to be “a vehicle carrying an application tool” based on the examiner’s understanding of the application, and as is otherwise stated in the other independent claims and in independent claim 1 before amendment. See the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 11, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm (US 9,598,826 B2), in view of Patrick (US 2017/0341236 A1).

Regarding claim 1, Grimm discloses a system to apply markings to a surface (In column 5 lines 12-30, Grimm discloses a system for applying painted surface markings to any suitable surface), the system comprising:
one or more non-transitory machine-readable media (From column 6 line 51 to column 7 line 11, Grimm discloses that system 10 includes a controller 22 which generally comprises any suitable computer and/or processing unit including one or more processor(s) and associated memory device(s)) to store instructions (From column 6 line 51 to column 7 line 11, Grimm discloses that “such memory device(s) may generally be configured to store suitable computer-readable instructions that, when implemented by the processor(s), configure the controller 22 to perform various functions”), marking data and task plan data, the marking data describing at least one selected marking to apply at a target location, including a marking reference frame for the selected marking, the task plan data describing a process of applying the selected marking based on at least one parameter of the application tool (In column 5 lines 12-30, Grimm discloses that information regarding the surface marking to be applied (design, dimensions, orientation, geographical location, etc.) may be stored within and/or received by the controller (the controller stores marking data including at least a geographical location and orientation), and that the controller may then control each valve such that paint is applied to the surface to be marked via the spray nozzles in a manner that forms the desired surface marking (the controller 
a processor to execute the instructions (From column 6 line 51 to column 7 line 11, Grimm discloses that system 10 includes a controller 22 which generally comprises any suitable computer and/or processing unit including one or more processor(s) and associated memory device(s)) to at least:
determine a pose of the marking reference frame with respect to the application tool (In column 7 lines 12-40, Grimm discloses that the system 10 may include one or more position sensors 28 configured to provide the controller 22 with an indication of the actual or relative position of the manifold 16 and, thus, the actual or relative position of the spray nozzles 14 positioned on the manifold 16 (application tool), for example, the three-dimensional coordinates of the manifold 16 and/or spray nozzle(s) 14 (pose of tool within marking reference frame); the examiner understands that the coordinates of each spray nozzle must at least indicate a pose of the tool); and
compute a trajectory to enable the application tool to apply the selected marking at the target location based on the task plan data, the pose of the marking reference frame and a pose of the application tool (In fig. 2 and from column 9 line 28 to column 10 line 18, Grimm discloses a process in which the manifold 16 (application tool) is moved, where the coordinates of the tool is tracked relative to their position on pixel map data 32 (relative position of tool and marking reference frame); and
a tool controller configured to control the application tool (In column 6 lines 13-23, Grimm discloses that “to control the discharge of paint from the spray nozzles 14, the disclosed system 10 may also include a controller 22 configured to independently control a plurality of valves 24 mounted onto and/or within the manifold 16”) to apply the selected marking at the target location (In fig. 2 and from column 9 line 28 to column 10 line 18, Grimm discloses that as the manifold 16 is moved over a point to be painted, the corresponding spray nozzle 14 is activated (by controller 22) to begin spraying paint onto the marking surface 12).

a processor to execute instructions to compute a joint-space trajectory based on the task plan data, the pose of the marking reference frame and a pose of the application tool; and
a tool controller configured to control the application tool to apply the selected marking at the target location based on the joint-space trajectory.
However, Patrick teaches wherein the system comprises:
a processor to execute instructions to compute a joint-space trajectory (In paragraphs [0042]-[0043], Patrick teaches that a processing layer 204 can determine the trajectories 240 of the arm 114 (application tool) to move the arm according to an assigned task, where the trajectories 240 can include one or more linear and/or point-to-point joint space trajectories) based on the task plan data (In paragraph [0042], Patrick teaches that the trajectories 240 are based on planned arm movements 238, which in turn are based on the assigned arm tasks 236 (task data)), the pose of the marking reference frame and a pose of the application tool (In paragraph [0026], Patrick discloses that relative positions and/or orientations of targets for the application tool are determined; the examiner understands that the controller must understand at least the relative positions and orientations of the application tool and target in order to function as disclosed); and
a tool controller configured to control the application tool to apply the selected marking at the target location based on the joint-space trajectory (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to determine control signals 242 that can be communicated to the motors or other moving components of the arm 114 (tool controller) to direct how the arm 114 is to move).
Patrick is considered to be analogous to the claimed invention in that they both pertain to calculating joint-space trajectories to manipulate a robot to perform a designated task based on the robot’s determined relative position and orientation. It would be obvious to a person having ordinary 

Regarding claim 11, the combination of Grimm and Patrick discloses the system of claim 1.
Grimm discloses wherein the processor is to further execute the instructions to at least:
in response to a user input instruction to provide a new marking, store new marking data in the non-transitory machine-readable media, the new marking data including a marking identifier to identify the new marking, a heading of the new marking and geospatial coordinates specifying a user-selected target location where the new marking it to be applied (In column 5 lines 12-30, Grimm discloses that “information regarding the surface marking to be applied (design, dimensions, orientation, geographical location, etc.) may be stored within and/or received by the controller”; the examiner understands that any of the disclosed types of information to be stored can be considered an identifier of the marking under its broadest reasonable interpretation).

Regarding claim 26, the combination of Grimm and Patrick discloses the system of claim 1.
Grimm discloses the system further comprising a sensor configured to provide sensor data representative of a desired marking pose relative to at least one of the vehicle or the application tool (In column 8 lines 13-28, Grimm discloses that the position information provided by the position sensor(s) .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Patrick, in view of Dolinar (US 2016/0209511 A1) and Akselrod (US 2017/0212058 A1).
The combination of Grimm and Patrick discloses the system of claim 1, but does not explicitly disclose wherein the processor is to further execute the instructions to at least:
generate guidance to inform a vehicle operator whether or not the application tool is within a marking zone that defines a spatial region from which the application tool has sufficient reachability to apply at least a substantial portion of the selected marking at the target location,
wherein the guidance includes a graphical representation of the selected marking superimposed onto an image of the target location.
However, Dolinar teaches wherein the processor is to further execute the instructions to at least:
generate guidance to inform a vehicle operator whether or not the application tool is within a marking zone that defines a spatial region from which the application tool has sufficient reachability to apply at least a substantial portion of the selected marking at the target location (In fig. 6 and paragraph [0094], Dolinar teaches a display 32 including a roadway mark 440 imaged by the first imager 53 and “the position of the nozzle array and control system 62 (and in particular the position of a nozzle jet for dispensing roadway mark paint) represented by the arrow 430” for example; see also paragraph [0111], where Dolinar teaches that the display 32 is used to “assist the operator in maintaining alignment of the 
Dolinar is considered to be analogous to the claimed invention in that they both pertain to generating guidance to an operator of a vehicle for applying a marking to a surface. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement guidance to the operator of the system as taught by Dolinar with the system of Grimm and Patrick, as doing so is advantageous where doing so provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of markings is intended to be permanent and removing a misplaced marking can be impractical or expensive, and where guiding the user to ensure that the application tool is positioned correctly can further facilitate ensuring the marking is applied accurately.
The combination of Grimm, Patrick, and Dolinar does not explicitly disclose wherein the guidance includes a graphical representation of the selected marking superimposed onto an image of the target location.
However, Akselrod teaches wherein the guidance includes a graphical representation of the selected marking superimposed onto an image of the target location (In paragraph [0021], Akeselrod teaches that computer 130 may include painting system 150 (application tool) and a camera, where the display or user interface “provides capability for augmented reality such as an overlay of pavement markings for paint application depicted on a real-time view of the paved surface”).
Akselrod is considered to be analogous to the claimed invention in that they both pertain to displaying an overlay of prospective markings to be applied to a surface to the user of a marking application system. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a user interface including an overlay or markings to be .

Claims 3, 6-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Patrick, in view of Perrson (US 2011/0039021 A1).

Regarding claim 3, the combination of Grimm and Patrick discloses the system of claim 1, but does not explicitly disclose wherein the processor is to further execute the instructions to at least:
enable the tool controller to execute the joint-space trajectory in response to a user input instruction confirming application of the selected marking at the target location; and
disable the tool controller from executing the joint-space trajectory in response to a user input instruction rejecting application of the selected marking at the target location.
However, Perrson teaches wherein the processor is to further execute the instructions to at least:
enable the tool controller to execute the joint-space trajectory in response to a user input instruction confirming application of the selected marking at the target location (In paragraphs [0113]-[0122], Perrson teaches a user interface 401 for a user to set-up and interact with the surface marking system, where a function performed by the menu-based system includes “task initiation” (user input instruction confirming application of the marking at the target location to enable the application process); and

Perrson is considered to be analogous to the claimed invention in that they both pertain to localizing a robot via sensing fiducials along the vehicle’s path of travel for the purpose of marking a large surface. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a user interface for enabling or disabling the application of the marking by the system as taught by Perrson with the system of Grimm and Patrick, where it allows the user to control the timing of the system, or, for example, prevent application if the user is unsatisfied. This is advantageous in that it affords more control to the user of the system.

Regarding claim 6, the combination of Grimm and Patrick discloses the system of claim 1.
Grimm discloses wherein an at least one sensor comprises a global positioning system device to provide geospatial coordinates of a vehicle along a vehicle path of travel (In column 7 lines 12-40, Grimm discloses that the system 10 may also include one or more position sensors 28 such as global positioning satellite (GPS) receivers configured to provide an indication of the actual and/or relative position of the manifold 16 which may be mounted on a frame supported by wheels (vehicle); see also 
the processor further programmed to determine location data being determined from the geospatial coordinates, wherein the processor is further programmed to determine the pose of the application tool based on the location data (In column 7 lines 12-40, Grimm discloses that the GPS receiver(s) may be configured to receive positioning data from a plurality of different satellites, which may then be correlated by the controller 22 to the three-dimensional coordinates of the manifold 16 and/or spray nozzle(s) 14 (pose of tool); the examiner understands that the coordinates of each spray nozzle must at least indicate a pose of the tool).
Although Grimm discloses that other types of position sensor(s) 28 may be used such as cameras, laser, sonar, or radar from column 7 line 41 to column 8 line 12, the combination of Grimm and Patrick does not explicitly disclose wherein an at least one sensor comprises at least one other sensor configured to sense fiducials along the vehicle path of travel, the processor further programmed to determine location data being determined from sensed fiducials.
However, Perrson teaches wherein an at least one sensor comprises at least one other sensor configured to sense fiducials along the vehicle path of travel , the processor further programmed to determine location data being determined from sensed fiducials (In paragraphs [0088]-[0089], Perrson teaches that for localization, the robot is equipped with a navigation subsystem comprising a laser scanner, and that a set of artificial markers 61 (fiducials) is placed in the work area co-operating with the laser scanner in order to navigate the mobile robot with high accuracy).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a laser scanner to sense fiducials as taught by Perrson with the system of Grimm and Patrick, where Grimm already discloses that a laser positioning sensor may be used and where Perrson teaches that the laser scanning subsystem can be used in combination with 

Regarding claim 7, the combination of Grimm, Patrick, and Perrson discloses the system of claim 6.
Perrson teaches wherein the vehicle path of travel is an application path of travel for the vehicle during which each selected marking is to be applied to the surface by the application tool based on the marking data (In paragraph [0086], Perrson teaches that the robot, via an on-board surface treatment device (application tool), treats the surface along the contour lines of the visual presentation (selected marking) as the robot travels the trajectories),
the system further comprising at least one other sensor to sense the fiducials as the vehicle moves along the application path of travel (In paragraph [0088], Perrson teaches that the trajectory of the robot is tracked with GPS and laser scanning);
wherein the non-transitory machine-readable media further stores survey data based on the location data acquired during a previous vehicle trajectory along a survey path of travel, the survey data including fiducial survey data describing a reference coordinate frame for each of a plurality of sensed fiducials along the survey path of travel (In paragraphs [0094]-[0101], Perrson teaches a calibration process to determine the relative position of the markers with respect to the robot, which includes entry of the number and position of the landmarks 61, and subsequent verification of the positions of landmarks 61 by the laser system (fiducials sensed during survey)), the target location for each selected marking being set based on the survey data including the fiducial survey data (In paragraphs [0085]-
wherein the processor is to further execute the instructions to at least:
determine a spatial coordinate frame for fiducials sensed by the at least one other sensor along the application path of travel (In paragraph [0088], Perrson teaches that the robot traverses the trajectories based on tracking via the GPS and laser scanning; the examiner understands that the robot must understand the position of the sensed fiducials either in the same coordinate frame as the trajectory (defined by the starting point for the task (0,0) as described above) and/or GPS coordinates);
compute a transformation to correlate the spatial coordinate frame for each of the sensed fiducials along the application path of travel to the spatial coordinate frame determined for each respective fiducial sensed along the survey path of travel (In paragraph [0088], Perrson teaches that the robot traverses the trajectories based on tracking via the GPS and laser scanning; in paragraph [0094], Perrson teaches that the robot is positioned at the staring point for the task (position 0,0) and “a calibration task is performed to determine the relative position of the markers with respect to the robot”; the examiner understands that in order to perform localization and trajectory tracking of the robot via the laser scanner, the sensed positions of the fiducials must be compared with the calibrated positions of the fiducials to determine the position of the robot); and
determine the pose of the application tool along the application path of travel based on the transformation and the geospatial coordinates of the vehicle along the vehicle path of travel (In 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further implement a calibration method to localize the robot relative to the sensed fiducials as taught by Perrson, where doing so is advantageous in that the accuracy and quality of the application of the mark can be improved if the relative positions are understood before the robot performs the application of the mark. Additionally, the accuracy of the localization can be controlled to the preference of the operator, where, for example, the user can repeat calibration with an increased number of fiducials for improved localization accuracy if the accuracy of localization obtained during calibration is deemed as insufficient, as suggested by Perrson in paragraph [0101].

Regarding claim 8, the combination of Grimm, Patrick, and Perrson discloses the system of claim 7.
Perrson teaches wherein the plurality of sensed fiducials along the survey path of travel are selected in response to a user input from the fiducials sensed by the at least one other sensor during the survey path of travel (In paragraphs [0094]-[0101], Perrson teaches a calibration process to determine the relative position of the markers with respect to the robot, which includes entry of the number and position of the landmarks 61 (user selection) and subsequent verification of the positions of landmarks 61 by the laser system).


Regarding claim 9, the combination of Grimm and Patrick discloses the system of claim 1.
Grimm discloses wherein the at least one sensor comprises:
a global positioning system device to provide geospatial data (In column 7 lines 12-40, Grimm discloses that the system 10 may include one or more position sensors 28 configured to provide the controller 22 with an indication of the actual or relative position of the manifold 16 and, thus, the actual or relative position of the spray nozzles 14 positioned on the manifold 16 (application tool)); and
at least one other sensor configured to provide other sensor data (From column 7 line 41 to column 8 line 12, Grimm discloses that other types of position sensor(s) 28 may be used such as cameras, laser, sonar, or radar).
Although Grimm discloses that a plurality of position sensors 28 may be included in the system in column 7 lines 12-40, the combination of Grimm and Patrick does not explicitly disclose wherein the at least one sensor comprises a global positioning system device to provide geospatial data representing the pose of a vehicle reference frame; and
wherein the processor is to further execute the instructions to fuse the other sensor data with the geospatial data to provide fused location data representing the current pose of the application tool or the current pose of the vehicle.

wherein the processor is to further execute the instructions to fuse the other sensor data with the geospatial data to provide fused location data representing the current pose of the application tool or the current pose of the vehicle (In paragraph [0090], Perrson teaches that in combination with the laser scanning system, GPS or orientation sensors can provide heading and tilt/skew information, or a compass or gyro can also be used to further improve track accuracy).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement combining sensor data across multiple sensors as taught by Perrson with the system of Grimm and Patrick, where sensor fusion is well understood in the art. Sensor fusion is advantageous, as accuracy of the localization and tracking of the robot can be improved, as suggested by Perrson in paragraph [0090].

	Regarding claim 12, the combination of Grimm and Patrick discloses the system of claim 11.
Grimm discloses wherein the user-selected target location either has no existing marking or has an existing marking (In column 5 lines 12-53, Grimm discloses that the system for applying surface markings can apply “any suitable marking that may be painted or otherwise applied to a given marking surface”; the examiner understands that the marking must be applied to a surface that either has an existing marking or does not; see also column 7 lines 41-67, where Grimm discloses an example where the system is used to paint new stripes over old stripes).

compute a joint-space trajectory (In paragraphs [0042]-[0043], Patrick teaches that a processing layer 204 can determine the trajectories 240 of the arm 114 (application tool) to move the arm according to an assigned task, where the trajectories 240 can include one or more linear and/or point-to-point joint space trajectories) to enable the application tool to apply the new marking at the user-selected target location (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to determine control signals 242 that can be communicated to the motors or other moving components of the arm 114 to direct how the arm 114 is to move) based on the new marking data and the current position and orientation of the application tool (In paragraph [0026], Patrick discloses that relative positions and/or orientations of targets for the application tool are determined; the examiner understands that the controller must understand at least the relative positions and orientations of the application tool and target in order to function as disclosed), wherein the tool controller is configured to control the application tool to apply the new marking at the user-selected target location based on the corresponding joint-space trajectory (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to determine control signals 242 that can be communicated to the motors or other moving components of the arm 114 (tool controller) to direct how the arm 114 is to move).
The combination of Grimm and Patrick does not explicitly disclose wherein, in response to a user input instruction to apply the new marking, the processor is to further execute the instructions to at least:
determine a current position and orientation of the application tool based on the current pose of the vehicle.
However, Perrson teaches wherein, in response to a user input instruction to apply the new marking (In paragraphs [0113]-[0122], Perrson teaches a user interface 401 for a user to set-up and 
determine a current position and orientation of the application tool based on the current pose of the vehicle (In paragraphs [0086]-[0089], Perrson teaches that the trajectory tracking and localization of the robot is determined via GPS and/or laser scanner to treat the surface via colour marking device 13 (application tool) according to the trajectory to apply the visual presentation (marking) to the surface; see also paragraph [0077], where Perrson discloses that the tool for marking the surface is fixed in relation to the mobile robot’s body; the examiner understands that the pose (relative position and orientation) of the application tool (as disclosed by Grimm and Patrick) must be known if the position and trajectory of the mobile robot is known).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a user interface for enabling or disabling the application of the marking by the system as taught by Perrson with the system of Grimm and Patrick, where it allows the user to control the timing of the system, or, for example, prevent application if the user is unsatisfied. This is advantageous in that it affords more control to the user of the system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Patrick, in view of Akselrod and Perrson.
The combination of Grimm and Patrick discloses the system of claim 1.
Patrick teaches wherein the processor is to further execute the instructions to at least:
compute a modified joint-space trajectory (In paragraphs [0042]-[0043], Patrick teaches that a processing layer 204 can determine the trajectories 240 of the arm 114 (application tool) to move the 
The combination of Grimm and Patrick does not explicitly disclose wherein the processor is to further execute the instructions to at least:
generate a graphical representation of the selected marking superimposed onto an image of the target location;
in response to a user input instruction rejecting application of the selected marking at the target location, receive a user input to adjust the target location to a modified target location.
However, Akselrod teaches wherein the processor is to further execute the instructions to at least:

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a user interface including an overlay or markings to be applied as taught by Akselrod with the system of Grimm and Patrick, where doing so provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of markings is intended to be permanent, where removing a misplaced marking can be impractical or expensive.
The combination of Grimm, Patrick, and Akselrod does not explicitly disclose wherein the processor is to further execute the instructions to at least:
in response to a user input instruction rejecting application of the selected marking at the target location, receive a user input to adjust the target location to a modified target location.
However, Perrson teaches wherein the processor is to further execute the instructions to at least:
in response to a user input instruction rejecting application of the selected marking at the target location, receive a user input to adjust the target location to a modified target location (In paragraph [0085], Perrson discloses that the position of the visual presentation (marking to be applied) can be manually adapted; the examiner understands the manual adaption to at least be a user input instruction that indicates a rejection of application of the marking at the target location before adaption, and that the adapted position (modified target location) must be received in order to calculate the trajectories for applying the mark as disclosed).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Patrick, in view of Hoerl (US 8,291,855 B2).
The combination of Grimm and Patrick discloses the system of claim 1, but does not explicitly disclose wherein the selected marking and/or target location covers a region extending beyond a reachability of the application tool, the processor is to further execute the instructions to intermittently re-compute the joint- space trajectory based on the task plan data and the pose of the application tool at each of a plurality of spaced apart locations, wherein the tool controller is configured to control the application tool to apply the marking at each of the spaced apart locations based on the re-computed joint-space trajectory.
However, Hoerl teaches wherein the selected marking and/or target location covers a region extending beyond a reachability of the application tool (In fig. 4 and from column 3 line 52 to column 4 line 13, Hoerl teaches multiple painting positions 11 to reproduce an image, where “each painting position 11 represents the area the mobile robot large image reproduction system is able to paint using the paint arm 4 which moves along the guide rail 7 without having to move the mobile robot platform 3”), the processor is to further execute the instructions to intermittently re-compute the joint-space trajectory based on the task plan data and the pose of the application tool at each of a plurality of spaced apart locations, wherein the tool controller is configured to control the application tool to apply the marking at each of the spaced apart locations based on the re-computed joint-space trajectory (In 
Hoerl is considered to be analogous to the claimed invention in that they both pertain to manipulating an application tool at a plurality of spaced apart locations to apply a marking covering a region larger than the reachable area of the application tool without moving the robot. The examiner understands that the joint space trajectory and the manipulator as taught by Patrick can be modified to achieve the same result as Hoerl without substantial experimentation, with reasonable expectation of success, and with predictable results. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hoerl with the system of Grimm and Patrick, where doing so is advantageous in that applying the image at a plurality of spaced apart locations by manipulating the application tool with the mobile robot is still “saves time and power consumption by limited movement of the entire mobile robot platform 3” as suggested by Hoerl from column 3 line 52 to column 4 line 13.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Patrick, in view of Akselrod and Huynh (US 5,529,433 A).
The combination of Grimm and Patrick discloses the system of claim 1.
Patrick teaches wherein the processor is to further execute the instructions to at least:
compute a modified joint-space trajectory (In paragraphs [0042]-[0043], Patrick teaches that a processing layer 204 can determine the trajectories 240 of the arm 114 (application tool) to move the arm according to an assigned task, where the trajectories 240 can include one or more linear and/or 
The combination of Grimm and Patrick does not explicitly disclose wherein the processor is to further execute the instructions to at least:
generate a graphical representation of the selected marking superimposed onto an image of the target location;
in response to a user input instruction rejecting application of the selected marking at the target location, determine an updated location and orientation of the application tool based on the vehicle being moved to an updated position.
However, Akselrod teaches wherein the processor is to further execute the instructions to at least:

It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a user interface including an overlay or markings to be applied as taught by Akselrod with the system of Grimm and Patrick, where doing so provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of markings is intended to be permanent, where removing a misplaced marking can be impractical or expensive.
The combination of Grimm, Patrick, and Akselrod does not explicitly disclose wherein the processor is to further execute the instructions to at least:
in response to a user input instruction rejecting application of the selected marking at the target location, determine an updated location and orientation of the application tool based on the vehicle being moved to an updated position.
However, Huynh teaches wherein the processor is to further execute the instructions to at least:
in response to a user input instruction rejecting application of the selected marking at the target location (In figs. 15, 16, and 17 and beginning in column 17 lines 9-16, Huynh teaches an alignment process performed with input from the user, where the process is performed when the surface marking frame (application tool) is in mis-alignment; the examiner understands any user input during the alignment process to indicate a rejection of the application of the marking at the mis-aligned location), determine an updated location and orientation of the application tool (In column 5 lines 34-47, Huynh teaches that each hydraulic cylinder and drive motor includes an encoding device for positioning 
Huynh is considered to be analogous to the claimed invention in that they both pertain to updating the position of a vehicle’s application tool for applying a mark. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating the position of the vehicle’s application tool before enabling the marking application process as taught by Huynh with the system of Grimm, Patrick, and Akselrod, where doing so prevents the application of a marking when the system is mis-aligned. This is advantageous where often the application of markings is intended to be permanent, where removing a misplaced marking can be impractical or expensive.

Claims 13, 17-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm, in view of Perrson.

Regarding claim 13, Grimm discloses a method comprising:
storing marking data to specify at least one marking that an application tool, which is carried by a vehicle (In fig. 2 and from column 9 line 28 to column 10 line 18, Grimm discloses that as the manifold 16 (application tool) is moved over a point to be painted, the corresponding spray nozzle 14 is activated (by controller 22) to begin spraying paint onto the marking surface 12; see also column 16 lines 10-65 where Grimm discloses that the system 10 (which includes manifold 16) may be mounted to any suitable vehicle), is to apply at a target location for the vehicle, the marking data including a marking reference frame for the at least one marking (In column 5 lines 12-30, Grimm discloses that information 
receiving geospatial coordinate data from a global positioning system device (In column 7 lines 12-40, Grimm discloses that the system 10 may include one or more position sensors 28 configured to provide the controller 22 with an indication of the actual or relative position of the manifold 16 and, thus, the actual or relative position of the spray nozzles 14 positioned on the manifold 16 (application tool)).
Grimm does not explicitly disclose the method comprising:
receiving geospatial coordinate data from a global positioning system device to represent a current pose of a vehicle;
sensing fiducials by at least one other sensor;
determining fiducial data representing a fiducial coordinate frame for the sensed fiducials with respect to a reference coordinate frame;
computing a transformation to correlate the fiducial coordinate frame for the sensed fiducials to a spatial coordinate frame for respective fiducials sensed along a previous survey path of travel; and
determining a pose of the marking reference frame with respect to the application tool based on the transformation and the geospatial coordinate data.
However, Perrson discloses the method comprising:
receiving geospatial coordinate data from a global positioning system device to represent a current pose of a vehicle (In paragraphs [0088]-[0090], Perrson teaches that trajectory tracking, localization, and heading of the robot is determined at least in part by a GPS unit; the examiner 
sensing fiducials by at least one other sensor (In paragraphs [0088]-[0089], Perrson teaches that for localization, the robot is equipped with a navigation subsystem comprising a laser scanner, and that a set of artificial markers 61 (fiducials) is placed in the work area co-operating with the laser scanner in order to navigate the mobile robot with high accuracy);
determining fiducial data representing a fiducial coordinate frame for the sensed fiducials with respect to a reference coordinate frame (In paragraph [0088], Perrson teaches that the robot traverses the trajectories based on tracking via the GPS and laser scanning; the examiner understands that the robot must understand the position of the sensed fiducials either in the same coordinate frame as the trajectory (defined by the starting point for the task position (0,0)) and/or GPS coordinates);
computing a transformation to correlate the fiducial coordinate frame for the sensed fiducials to a spatial coordinate frame for respective fiducials sensed along a previous survey path of travel (In paragraph [0088], Perrson teaches that the robot traverses the trajectories based on tracking via the GPS and laser scanning; in paragraph [0094], Perrson teaches that the robot is positioned at the staring point for the task (position 0,0) and “a calibration task is performed to determine the relative position of the markers with respect to the robot”; the examiner understands that in order to perform localization and trajectory tracking of the robot via the laser scanner, the sensed positions of the fiducials must be compared with the calibrated positions of the fiducials to determine the position of the robot); and
determining a pose of the marking reference frame with respect to the application tool based on the transformation and the geospatial coordinate data (In paragraphs [0086]-[0089], Perrson teaches that the trajectory tracking and localization of the robot is determined via GPS and/or laser scanner to treat the surface via colour marking device 13 (application tool) according to the trajectory to apply the visual presentation (marking) to the surface; see also paragraph [0077], where Perrson discloses that the 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a calibration method to localize the robot relative to the sensed fiducials as taught by Perrson with the method of Grimm, where doing so is advantageous in that the accuracy and quality of the application of the mark can be improved if the relative positions are understood before the robot performs the application of the mark. Additionally, the accuracy of the localization can be controlled to the preference of the operator, where, for example, the user can repeat calibration with an increased number of fiducials for improved localization accuracy if the accuracy of localization obtained during calibration is deemed as insufficient, as suggested by Perrson in paragraph [0101].

Regarding claim 17, the combination of Grimm and Perrson discloses the method of claim 13.
Grimm discloses the method further comprising:
estimating incremental motion of the vehicle along an application path of travel based on other sensor data acquired by the at least one other sensor along the application path of travel from a first location to a second location, wherein the pose of the marking reference frame with respect to the application tool is updated based on the estimated incremental motion along a portion of the application path of travel between the first location and the second location (In column 9 lines 28-53, Grimm discloses that as the manifold 16 (application tool) is moved relative to the reference position 40, the coordinates of the spray nozzles 16 (application tool) may be incrementally changed and tracked (updated based on the estimated incremental motion) relative to their position on pixel data map 32 (marking reference frame)).

Regarding claim 18, the combination of Grimm and Perrson discloses the method of claim 13.
Grimm discloses the method further comprising:
in response to a user input instruction to provide a new marking, storing new marking data in the non-transitory machine-readable media, the new marking data including a marking identifier to identify the new marking, a heading of the new marking and geospatial coordinates specifying a user-selected target location where the new marking it to be applied (In column 5 lines 12-30, Grimm discloses that “information regarding the surface marking to be applied (design, dimensions, orientation, geographical location, etc.) may be stored within and/or received by the controller”; the examiner understands that any of the disclosed types of information to be stored can be considered an identifier of the marking under its broadest reasonable interpretation).

Regarding claim 19, Grimm discloses a system to apply markings to a surface (In column 5 lines 12-30, Grimm discloses a system for applying painted surface markings to any suitable surface), the system comprising:
a global positioning system device to provide geospatial coordinate data (In column 7 lines 12-40, Grimm discloses that the system 10 may include one or more position sensors 28 configured to provide the controller 22 with an indication of the actual or relative position of the manifold 16 and, thus, the actual or relative position of the spray nozzles 14 positioned on the manifold 16 (application tool));
one or more non-transitory machine-readable media (From column 6 line 51 to column 7 line 11, Grimm discloses that system 10 includes a controller 22 which generally comprises any suitable computer and/or processing unit including one or more processor(s) and associated memory device(s)) to store instructions (From column 6 line 51 to column 7 line 11, Grimm discloses that “such memory 
a processor to execute the instructions (From column 6 line 51 to column 7 line 11, Grimm discloses that system 10 includes a controller 22 which generally comprises any suitable computer and/or processing unit including one or more processor(s) and associated memory device(s)).
Grimm does not explicitly disclose wherein the system is comprising:
a global positioning system device to provide geospatial coordinate data representing a current pose of a vehicle carrying an application tool;
at least one fiducial sensor to sense fiducials;
a processor to execute the instructions to at least:
determine a spatial coordinate frame for the fiducials sensed by the at least one other sensor;
compute a transformation to correlate the spatial coordinate frame for the sensed fiducials to the spatial coordinate frame determined for respective fiducials sensed along a previous survey path of travel; and
determine a pose of the marking reference frame with respect to the application tool based on the transformation and the geospatial coordinate data.
However, Perrson teaches wherein the system is comprising:

at least one fiducial sensor to sense fiducials (In paragraphs [0088]-[0089], Perrson teaches that for localization, the robot is equipped with a navigation subsystem comprising a laser scanner, and that a set of artificial markers 61 (fiducials) is placed in the work area co-operating with the laser scanner in order to navigate the mobile robot with high accuracy);
a processor to execute the instructions to at least:
determine a spatial coordinate frame for the fiducials sensed by the at least one other sensor (In paragraph [0088], Perrson teaches that the robot traverses the trajectories based on tracking via the GPS and laser scanning; the examiner understands that the robot must understand the position of the sensed fiducials either in the same coordinate frame as the trajectory (defined by the starting point for the task position (0,0)) and/or GPS coordinates);
compute a transformation to correlate the spatial coordinate frame for the sensed fiducials to the spatial coordinate frame determined for respective fiducials sensed along a previous survey path of travel (In paragraph [0088], Perrson teaches that the robot traverses the trajectories based on tracking via the GPS and laser scanning; in paragraph [0094], Perrson teaches that the robot is positioned at the staring point for the task (position 0,0) and “a calibration task is performed to determine the relative position of the markers with respect to the robot”; the examiner understands that in order to perform localization and trajectory tracking of the robot via the laser scanner, the sensed positions of the 
determine a pose of the marking reference frame with respect to the application tool based on the transformation and the geospatial coordinate data (In paragraphs [0086]-[0089], Perrson teaches that the trajectory tracking and localization of the robot is determined via GPS and/or laser scanner to treat the surface via colour marking device 13 (application tool) according to the trajectory to apply the visual presentation (marking) to the surface; see also paragraph [0077], where Perrson discloses that the tool for marking the surface is fixed in relation to the mobile robot’s body; the examiner understands that the pose (relative position and orientation) of the application tool (as disclosed by Grimm and Patrick) must be known if the position and trajectory of the mobile robot is known).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a calibration method to localize the robot relative to the sensed fiducials as taught by Perrson with the system of Grimm, where doing so is advantageous in that the accuracy and quality of the application of the mark can be improved if the relative positions are understood before the robot performs the application of the mark. Additionally, the accuracy of the localization can be controlled to the preference of the operator, where, for example, the user can repeat calibration with an increased number of fiducials for improved localization accuracy if the accuracy of localization obtained during calibration is deemed as insufficient, as suggested by Perrson in paragraph [0101].

Regarding claim 25, the combination of Grimm and Perrson discloses the system of claim 19.
Grimm discloses wherein the processor is to further execute the instructions to at least:
in response to a user input instruction to provide a new marking, store new marking data in the non-transitory machine-readable media, the new marking data including a marking identifier to identify .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Perrson, in view of Patrick and Akselrod.

Regarding claim 14, the combination of Grimm and Perrson discloses the method of claim 13.
Perrson teaches the method further comprising:
in response to a user input instruction confirming to apply the selected marking at the target location, controlling the application tool to apply the marking at the target location (In paragraphs [0113]-[0122], Perrson teaches a user interface 401 for a user to set-up and interact with the surface marking system, where a function performed by the menu-based system includes “task initiation” (user input instruction confirming application of the marking at the target location to enable the application process).
The combination of Grimm and Perrson does not explicitly disclose the method further comprising:
computing a joint-space trajectory to enable the application tool to apply the at least one marking at the target location based on the pose of the marking reference frame, a pose of the application tool and task plan data;

controlling the application tool to apply the marking at the target location based on the computed joint-space trajectory.
However, Patrick teaches the method further comprising:
computing a joint-space trajectory (In paragraphs [0042]-[0043], Patrick teaches that a processing layer 204 can determine the trajectories 240 of the arm 114 (application tool) to move the arm according to an assigned task, where the trajectories 240 can include one or more linear and/or point-to-point joint space trajectories) to enable the application tool to apply the at least one marking at the target location (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to determine control signals 242 that can be communicated to the motors or other moving components of the arm 114 to direct how the arm 114 is to move) based on the pose of the marking reference frame, a pose of the application tool (In paragraph [0026], Patrick discloses that relative positions and/or orientations of targets for the application tool are determined; the examiner understands that the controller must understand at least the relative positions and orientations of the application tool and target in order to function as disclosed) and task plan data (In paragraph [0042], Patrick teaches that the trajectories 240 are based on planned arm movements 238, which in turn are based on the assigned arm tasks 236 (task data));
controlling the application tool to apply the marking at the target location based on the computed joint-space trajectory (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to determine control signals 242 that can be communicated to the motors or other moving components of the arm 114 (tool controller) to direct how the arm 114 is to move).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an application tool and corresponding calculated trajectory as 
The combination of Grimm, Perrson, and Patrick does not explicitly disclose the method further comprising:
generating a graphical representation of a selected marking superimposed onto a real time image of a surface that includes the target location.
However, Akselrod teaches the method further comprising:
generating a graphical representation of a selected marking superimposed onto a real time image of a surface that includes the target location (In paragraph [0021], Akeselrod teaches that computer 130 may include painting system 150 (application tool) and a camera, where the display or user interface “provides capability for augmented reality such as an overlay of pavement markings for paint application depicted on a real-time view of the paved surface”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a user interface including an overlay or markings to be applied as taught by Akselrod with the method of Grimm, Perrson, and Patrick, where doing so provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of markings is intended to be permanent, where removing a misplaced marking can be impractical or expensive.


Perrson teaches the method further comprising:
in response to a user input instruction rejecting application of the selected marking at the target location (In paragraph [0085], Perrson discloses that the position of the visual presentation (marking to be applied) can be manually adapted, where the examiner understands the manual adaption to at least be a user input instruction that indicates a rejection of application of the marking at the target location before adaption), the method further comprises:
receiving a user input to adjust the target location to a modified target location (In paragraph [0085], Perrson discloses that the position of the visual presentation (marking to be applied) can be manually adapted; the examiner understands that the adapted position (modified target location) must be received in order to calculate the trajectories for applying the mark as disclosed).
The combination of Grimm and Perrson does not explicitly disclose the method further comprising:
computing a joint-space trajectory to enable the application tool to apply the at least one marking at the target location based on the pose of the marking reference frame, a pose of the application tool and task plan data;
generating a graphical representation of a selected marking superimposed onto a real time image of a surface that includes the target location;
computing a modified joint-space trajectory to enable the application tool to apply the selected marking at the modified target location based on the pose of the marking reference frame, the task plan data and the determined location of the application tool; and
controlling the application tool to apply the marking at the modified target location based on the modified joint-space trajectory.
However, Patrick teaches the method further comprising:

computing a modified joint-space trajectory (In paragraphs [0042]-[0043], Patrick teaches that a processing layer 204 can determine the trajectories 240 of the arm 114 (application tool) to move the arm according to an assigned task, where the trajectories 240 can include one or more linear and/or point-to-point joint space trajectories) to enable the application tool to apply the selected marking at the modified target location (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to determine control signals 242 that can be communicated to the motors or other moving components of the arm 114 to direct how the arm 114 is to move) based on the task plan data (In paragraph [0042], Patrick teaches that the trajectories 240 are based on planned arm movements 238, which in turn are based on the assigned arm tasks 236 (task data)), the pose of the marking reference frame, and the determined location of the application tool (In paragraph [0026], Patrick discloses that relative positions and/or orientations of targets for the application tool are determined; 
controlling the application tool to apply the marking at the modified target location based on the modified joint-space trajectory (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to determine control signals 242 that can be communicated to the motors or other moving components of the arm 114 (tool controller) to direct how the arm 114 is to move).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an application tool and corresponding calculated trajectory as taught by Patrick with the method of Grimm and Perrson, where Grimm already discloses an embodiment in which the manifold 16 (application tool) may be coupled to, for example, positioning arms to adjust the position of the manifold 16 relative to the cart 500 from column 16 line 48 to column 17 line 15. Using a robotic manipulator is advantageous in that it allows for more precise control over the application of paint. See also, for example, Lawrence, III (US 2016/0016312 A1) which further demonstrates that using a robotic manipulator and joint-space manipulator trajectories to process (paint, vacuum, or spray, for example) complex surfaces is well understood in the art.
The combination of Grimm, Perrson, and Patrick does not explicitly disclose the method further comprising:
generating a graphical representation of a selected marking superimposed onto a real time image of a surface that includes the target location.
However, Akselrod teaches the method further comprising:
generating a graphical representation of a selected marking superimposed onto a real time image of a surface that includes the target location (In paragraph [0021], Akeselrod teaches that computer 130 may include painting system 150 (application tool) and a camera, where the display or 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a user interface including an overlay or markings to be applied as taught by Akselrod with the method of Grimm, Perrson, and Patrick, where doing so provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of markings is intended to be permanent, where removing a misplaced marking can be impractical or expensive.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Perrson, in view of Patrick, Akselrod, and Huynh.
The combination of Grimm and Perrson discloses the method of claim 13, but does not explicitly disclose the method further comprising:
computing a joint-space trajectory to enable the application tool to apply the at least one marking at the target location based on the pose of the marking reference frame, a pose of the application tool and task plan data;
generating a graphical representation of the selected marking superimposed onto an image of the target location;
in response to a user input instruction rejecting application of the selected marking at the target location, moving the vehicle and determining an updated target location and orientation of the application tool based on the vehicle being moved; and
computing a modified joint-space trajectory to enable the application tool to apply the selected marking at the updated target location based on the task plan data and the updated target location of 
However, Patrick teaches the method further comprising:
computing a joint-space trajectory (In paragraphs [0042]-[0043], Patrick teaches that a processing layer 204 can determine the trajectories 240 of the arm 114 (application tool) to move the arm according to an assigned task, where the trajectories 240 can include one or more linear and/or point-to-point joint space trajectories) to enable the application tool to apply the at least one marking at the target location (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to determine control signals 242 that can be communicated to the motors or other moving components of the arm 114 to direct how the arm 114 is to move) based on the pose of the marking reference frame, a pose of the application tool (In paragraph [0026], Patrick discloses that relative positions and/or orientations of targets for the application tool are determined; the examiner understands that the controller must understand at least the relative positions and orientations of the application tool and target in order to function as disclosed) and task plan data (In paragraph [0042], Patrick teaches that the trajectories 240 are based on planned arm movements 238, which in turn are based on the assigned arm tasks 236 (task data));
computing a modified joint-space trajectory (In paragraphs [0042]-[0043], Patrick teaches that a processing layer 204 can determine the trajectories 240 of the arm 114 (application tool) to move the arm according to an assigned task, where the trajectories 240 can include one or more linear and/or point-to-point joint space trajectories) to enable the application tool to apply the selected marking at the updated target location (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to determine control signals 242 that can be communicated to the motors or other moving components of the arm 114 to direct how the arm 114 is to move) based on the task plan data (In paragraph [0042], Patrick teaches that the trajectories 240 are based on planned arm movements 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an application tool and corresponding calculated trajectory as taught by Patrick with the method of Grimm and Perrson, where Grimm already discloses an embodiment in which the manifold 16 (application tool) may be coupled to, for example, positioning arms to adjust the position of the manifold 16 relative to the cart 500 from column 16 line 48 to column 17 line 15. Using a robotic manipulator is advantageous in that it allows for more precise control over the application of paint. See also, for example, Lawrence, III (US 2016/0016312 A1) which further demonstrates that using a robotic manipulator and joint-space manipulator trajectories to process (paint, vacuum, or spray, for example) complex surfaces is well understood in the art.
The combination of Grimm, Perrson, and Patrick does not explicitly disclose the method further comprising:
generating a graphical representation of the selected marking superimposed onto an image of the target location;

However, Akselrod teaches the method further comprising:
generating a graphical representation of a selected marking superimposed onto a real time image of a surface that includes the target location (In paragraph [0021], Akeselrod teaches that computer 130 may include painting system 150 (application tool) and a camera, where the display or user interface “provides capability for augmented reality such as an overlay of pavement markings for paint application depicted on a real-time view of the paved surface”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a user interface including an overlay or markings to be applied as taught by Akselrod with the method of Grimm, Perrson, and Patrick, where doing so provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of markings is intended to be permanent, where removing a misplaced marking can be impractical or expensive.
The combination of Grimm, Perrson, Patrick, and Akselrod does not explicitly disclose the method further comprising:
in response to a user input instruction rejecting application of the selected marking at the target location, moving the vehicle and determining an updated target location and orientation of the application tool based on the vehicle being moved.
However, Huynh teaches the method further comprising:
in response to a user input instruction rejecting application of the selected marking at the target location (In figs. 15, 16, and 17 and beginning in column 17 lines 9-16, Huynh teaches an alignment process performed with input from the user, where the process is performed when the surface marking 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating the position of the vehicle’s application tool before enabling the marking application process as taught by Huynh with the method of Grimm, Perrson, Patrick, and Akselrod, where doing so prevents the application of a marking when the system is mis-aligned. This is advantageous where often the application of markings is intended to be permanent, where removing a misplaced marking can be impractical or expensive.

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Perrson, in view of Patrick.

Regarding claim 20, the combination of Grimm and Perrson discloses the system of claim 19, but does not explicitly disclose wherein the processor is to further execute the instructions to compute a joint-space trajectory based on the pose of the application tool and task plan data to enable the application tool to apply the at least one selected marking at the target location,
wherein the system further comprises a tool controller configured to control the application tool to apply the selected marking at the target location based on the computed joint-space trajectory.

wherein the system further comprises a tool controller configured to control the application tool to apply the selected marking at the target location based on the computed joint-space trajectory (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to determine control signals 242 that can be communicated to the motors or other moving components of the arm 114 (tool controller) to direct how the arm 114 is to move).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement an application tool and corresponding calculated trajectory as taught by Patrick with the system of Grimm and Perrson, where Grimm already discloses an embodiment in which the manifold 16 (application tool) may be coupled to, for example, positioning arms to adjust the position of the manifold 16 relative to the cart 500 from column 16 line 48 to column 17 line 15. Using a robotic manipulator is advantageous in that it allows for more precise control over 

Regarding claim 22, the combination of Grimm, Perrson, and Patrick discloses the system of claim 20.
Perrson teaches wherein the processor is to further execute the instructions to at least:
enable the tool controller to execute the joint-space trajectory in response to a user input instruction confirming application of the selected marking at the target location (In paragraphs [0113]-[0122], Perrson teaches a user interface 401 for a user to set-up and interact with the surface marking system, where a function performed by the menu-based system includes “task initiation” (user input instruction confirming application of the marking at the target location to enable the application process); and
disable the tool controller from executing the joint-space trajectory in response to a user input instruction rejecting application of the selected marking at the target location (In paragraphs [0113]-[0122], Perrson teaches a user interface 401 for a user to set-up and interact with the surface marking system, where a function performed by the menu-based system includes “temporary interruption of the task” and “termination of an on-going task” (user input instruction rejecting application of the marking at the target location to disable the application process); see also paragraph [0085], where Perrson discloses that the position of the visual presentation (marking to be applied) can be manually adapted, where the examiner understands the manual adaption to at least be a user input instruction that indicates a rejection of application of the marking at the target location before adaption).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a user interface for enabling or disabling the application of the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm, Perrson, and Patrick, in view of Akselrod and Huynh.
The combination of Grimm, Perrson, and Patrick discloses the system of claim 20.
Patrick teaches wherein the processor is to further execute the instructions to at least:
compute a modified joint-space trajectory (In paragraphs [0042]-[0043], Patrick teaches that a processing layer 204 can determine the trajectories 240 of the arm 114 (application tool) to move the arm according to an assigned task, where the trajectories 240 can include one or more linear and/or point-to-point joint space trajectories) to enable the application tool to apply the selected marking at the target location (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to determine control signals 242 that can be communicated to the motors or other moving components of the arm 114 to direct how the arm 114 is to move) based on the task plan data (In paragraph [0042], Patrick teaches that the trajectories 240 are based on planned arm movements 238, which in turn are based on the assigned arm tasks 236 (task data)) and the updated location and orientation of the application tool (In paragraph [0026], Patrick discloses that relative positions and/or orientations of targets for the application tool are determined; the examiner understands that the controller must understand at least the relative positions and orientations of the application tool and target in order to function as disclosed), wherein the tool controller is configured to control the application tool to apply the marking at the target location based on the modified joint-space trajectory (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to 
The combination of Grimm, Perrson, and Patrick does not explicitly disclose wherein the processor is to further execute the instructions to at least:
generate a graphical representation of the selected marking superimposed onto a real-time image of the surface that includes the target location;
in response to a user input instruction rejecting application of the selected marking at the target location, determining an updated location and orientation of the application tool based on the vehicle being moved to an updated position.
However, Akselrod teaches wherein the processor is to further execute the instructions to at least:
generate a graphical representation of the selected marking superimposed onto a real-time image of the surface that includes the target location (In paragraph [0021], Akeselrod teaches that computer 130 may include painting system 150 (application tool) and a camera, where the display or user interface “provides capability for augmented reality such as an overlay of pavement markings for paint application depicted on a real-time view of the paved surface”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a user interface including an overlay or markings to be applied as taught by Akselrod with the system of Grimm, Perrson, and Patrick, where doing so provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of markings is intended to be permanent, where removing a misplaced marking can be impractical or expensive.
The combination of Grimm, Perrson, Patrick, and Akselrod does not explicitly disclose wherein the processor is to further execute the instructions to at least:

However, Huynh teaches wherein the processor is to further execute the instructions to at least:
in response to a user input instruction rejecting application of the selected marking at the target location (In figs. 15, 16, and 17 and beginning in column 17 lines 9-16, Huynh teaches an alignment process performed with input from the user, where the process is performed when the surface marking frame (application tool) is in mis-alignment; the examiner understands any user input during the alignment process to indicate a rejection of the application of the marking at the mis-aligned location), determining an updated location and orientation of the application tool (In column 5 lines 34-47, Huynh teaches that each hydraulic cylinder and drive motor includes an encoding device for positioning monitoring; the examiner also understands the application tool as disclosed above by the combination of Grimm and Patrick to also monitor its location) based on the vehicle being moved to an updated position (In column 18, lines 5-13, Huynh teaches that the final step of the alignment procedure is to align the surface marking frame (application tool of vehicle moved to updated position)).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement updating the position of the vehicle’s application tool before enabling the marking application process as taught by Huynh with the system of Grimm, Perrson, Patrick, and Akselrod, where doing so prevents the application of a marking when the system is mis-aligned. This is advantageous where often the application of markings is intended to be permanent, where removing a misplaced marking can be impractical or expensive.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm, Perrson, and Patrick, in view of Akselrod.

Perrson teaches wherein the processor is to further execute the instructions to at least: 
in response to a user input instruction rejecting application of the selected marking at the target location, receive a user input to adjust the target location to a modified target location (In paragraph [0085], Perrson discloses that the position of the visual presentation (marking to be applied) can be manually adapted; the examiner understands the manual adaption to at least be a user input instruction that indicates a rejection of application of the marking at the target location before adaption, and that the adapted position (modified target location) must be received in order to calculate the trajectories for applying the mark as disclosed).
Patrick teaches wherein the processor is to further execute the instructions to at least: 
compute a modified joint-space trajectory (In paragraphs [0042]-[0043], Patrick teaches that a processing layer 204 can determine the trajectories 240 of the arm 114 (application tool) to move the arm according to an assigned task, where the trajectories 240 can include one or more linear and/or point-to-point joint space trajectories) to enable the application tool to apply the selected marking at the modified target location (In paragraph [0047], Patrick teaches that the processing layer 204 can use the trajectories 240 to determine control signals 242 that can be communicated to the motors or other moving components of the arm 114 to direct how the arm 114 is to move) based on the task plan data (In paragraph [0042], Patrick teaches that the trajectories 240 are based on planned arm movements 238, which in turn are based on the assigned arm tasks 236 (task data)) and the pose of the application tool (In paragraph [0026], Patrick discloses that relative positions and/or orientations of targets for the application tool are determined; the examiner understands that the controller must understand at least the relative positions and orientations of the application tool and target in order to function as disclosed), wherein the tool controller is configured to control the application tool to apply the marking at the modified target location based on the modified joint-space trajectory (In paragraph [0047], 
The combination of Grimm, Perrson, and Patrick does not explicitly disclose wherein the processor is to further execute the instructions to at least:
generate a graphical representation of the selected marking superimposed onto a real-time image of the surface that includes the target location.
However, Akselrod teaches wherein the processor is to further execute the instructions to at least:
generate a graphical representation of the selected marking superimposed onto a real-time image of the surface that includes the target location (In paragraph [0021], Akeselrod teaches that computer 130 may include painting system 150 (application tool) and a camera, where the display or user interface “provides capability for augmented reality such as an overlay of pavement markings for paint application depicted on a real-time view of the paved surface”).
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a user interface including an overlay or markings to be applied as taught by Akselrod with the system of Grimm, Perrson, and Patrick, where doing so provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of markings is intended to be permanent, where removing a misplaced marking can be impractical or expensive.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm, Perrson, and Patrick, in view of Hoerl.

However, Hoerl teaches wherein the selected marking and/or target location covers a region extending beyond a reachability of the application tool (In fig. 4 and from column 3 line 52 to column 4 line 13, Hoerl teaches multiple painting positions 11 to reproduce an image, where “each painting position 11 represents the area the mobile robot large image reproduction system is able to paint using the paint arm 4 which moves along the guide rail 7 without having to move the mobile robot platform 3”), the processor is to further execute the instructions to intermittently re-compute the joint-space trajectory based on the task plan data and the pose of the application tool at each of a plurality of spaced apart locations, wherein the tool controller is configured to control the application tool to apply the marking at each of the spaced apart locations based on the re-computed joint-space trajectory (In fig. 4 and from column 3 line 52 to column 4 line 13, Hoerl teaches that once the robot comes within a threshold distance to a painting position, “the paint arm 4 moves along guide rail 7 to provide the x axis movement of the paint head assembly 5” and that “the paint head assembly 5 moves along the guide rail 7 in a direction perpendicular to the movement of the paint arm 4 to provide y axis movement of the paint head assembly 5”).
The examiner understands that the joint space trajectory and the manipulator as taught by Patrick can be modified to achieve the same result as Hoerl without substantial experimentation, with reasonable expectation of success, and with predictable results. It would be obvious to a person having .

	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm and Patrick, in view of Dolinar.
	The combination of Grimm and Patrick discloses the system of claim 26, but does not explicitly wherein the sensor comprises a camera configured to provide a graphical image of a marking zone, the marking zone representing a spatial region from which the application tool has sufficient reachability to apply at least a substantial portion of the selected marking at the target location, the pose of the marking reference frame being determined relative to the marking zone.
However, Dolinar teaches wherein the sensor comprises a camera configured to provide a graphical image of a marking zone, the marking zone representing a spatial region from which the application tool has sufficient reachability to apply at least a substantial portion of the selected marking at the target location, the pose of the marking reference frame being determined relative to the marking zone (In fig. 6 and paragraph [0094], Dolinar teaches a display 32 including a roadway mark 440 imaged by the first imager 53 and “the position of the nozzle array and control system 62 (and in particular the position of a nozzle jet for dispensing roadway mark paint) represented by the arrow 430” for example; see also paragraph [0111], where Dolinar teaches that the display 32 is used to “assist the operator in maintaining alignment of the cross track carriage 67 to the desired position given by the previously determined mark path continuous function” (inform the operator if the application tool has reachability to apply the mark at the target location)).
.

	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Grimm, Patrick, and Perrson, in view of Dolinar.
	The combination of Grimm, Patrick, and Perrson discloses the system of claim 6, but does not explicitly disclose wherein the at least one other sensor comprises a camera configured to provide a graphical image of a marking zone representing a spatial region from which the application tool has sufficient reachability to apply at least a substantial portion of the selected marking at the target location.
However, Dolinar teaches wherein the at least one other sensor comprises a camera configured to provide a graphical image of a marking zone representing a spatial region from which the application tool has sufficient reachability to apply at least a substantial portion of the selected marking at the target location (In fig. 6 and paragraph [0094], Dolinar teaches a display 32 including a roadway mark 440 imaged by the first imager 53 and “the position of the nozzle array and control system 62 (and in particular the position of a nozzle jet for dispensing roadway mark paint) represented by the arrow 430” for example; see also paragraph [0111], where Dolinar teaches that the display 32 is used to “assist the operator in maintaining alignment of the cross track carriage 67 to the desired position given by the 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement guidance to the operator of the system as taught by Dolinar with the system of Grimm, Patrick, and Perrson, as doing so is advantageous where doing so provides more context to the user of the system, allowing them to further ensure the marking will be applied at the desired location. This is advantageous where often the application of markings is intended to be permanent and removing a misplaced marking can be impractical or expensive, and where guiding the user to ensure that the application tool is positioned correctly can further facilitate ensuring the marking is applied accurately.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kristensen (US 10,960,545 B2) teaches a mobile robot and method for interactively providing waypoints to a mobile robot for use in the marking of a geometric figure on a ground surface.
Mullin (US 10,773,174 B1) teaches a drawing vehicle which can “print” a downloaded image on a surface.
Casale (US 10,268,202 B1) teaches a scribing device to apply floor markings.
Jamison (US 10,104,836 B2) teaches systems and methods for forming graphical and/or textual elements on land.
Tan (US 2017/0341231 A1) teaches a robot system with an articulable arm configured to be moved towards a target.

Prouty (US 2013/0310971 A1) teaches a robotic construction site marking apparatus.
Patton (US 6,951,375 B2) teaches a large area marking device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665